           Case 19-51291-tnw       Doc 121-3 Filed 12/18/19 Entered 12/18/19 11:36:26                     Desc
                                           Exhibit 3 Page 1 of 2

Middendorf, Jessica

From:                             David Schrader <DSchrader@pka-law.com>
Sent:                             Wednesday, December 18, 2019 11:14 AM
To:                               Middendorf, Jessica
Cc:                               jdlyonlaw@aol.com; Back, Adam
Subject:                          RE: GEM - asset purchase agreement for execution


Dear Jessica/Adam:

As a follow-up to my conversation with Adam a few moments ago, I have reviewed the revised APA which was
forwarded to me.
The changes to the agreement are acceptable and I will fill in the Notice information and circulate the new agreement to
my clients for signature.
I will send you the executed version when it is received back – this may not be completed today due to having to track
down multiple
people but I will get it back to you as soon as possible. I expect that we will have all signatures either later today or
tomorrow.

Per my discussion with Adam, it is my client’s intention to make payment of the sale amount after the Court issues the
Final Approval
Order as provided in the APA. We will be prepared to make representations to the Court on Friday, as necessary,
regarding the
availability of funds to make the payment. We will make arrangements for a wire to be sent either on Friday or Monday
depending on the logistics.
Please send the wire instructions for the Chapter 7 Trustee’s escrow account.

Best,
David A. Schrader
Paykin Krieg & Adams, LLP
10 Grand Central
155 East 44th Street, 6th Fl.
New York, New York 10017
(212) 725-4423
Direct (347) 694-4201
Cell (347) 879-2345
dschrader@PKA-law.com

From: Middendorf, Jessica <jessica.middendorf@skofirm.com>
Sent: Tuesday, December 17, 2019 5:19 PM
To: David Schrader <DSchrader@pka-law.com>
Cc: jdlyonlaw@aol.com; Back, Adam <adam.back@skofirm.com>
Subject: GEM - asset purchase agreement for execution

David,

Attached for your clients’ review and execution is the updated asset purchase agreement for the Purchased
Assets based on today’s auction. Just so you are aware, we have revised the attached APA from the last
version of the APA you received, solely in order to remove references to the bidding procedures and auction
and other items that are now irrelevant following your clients’ bid being accepted by the trustee as the highest

                                                            1
          Case 19-51291-tnw             Doc 121-3 Filed 12/18/19 Entered 12/18/19 11:36:26                               Desc
                                                Exhibit 3 Page 2 of 2
and best bid at the auction. Please also note that this document remains subject to the final review of the
Trustee. Finally, we need you to provide us with the information to complete “Section 11.7 – Notices” as to
where any notices to your clients under this APA should be sent.

As we need to tender the signed APA to the court along with our revised sale motion and report of auction
before noon tomorrow, please send us your clients’ respective executed signature pages ASAP.

We will send you wiring instructions for the balance of the funds due in the morning. Can you please provide us
with an estimate of when the Trustee can expect payment from your clients of that remaining balance?

Thanks,
Jessica



                Jessica L. Middendorf
                Attorney
                859-231-3986 Direct
                859-246-3622 Fax
                300 West Vine Street, Suite 2100
                Lexington, Kentucky 40507
                jessica.middendorf@skofirm.com


This message, and any documents or previous e-mails attached to it, may contain confidential information protected by the
attorney-client privilege. If it was sent to you in error, do not read it. Please inform the sender that you received it and then delete
it. Thank you.




                                                                    2
